Citation Nr: 9922717	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-19 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a stomach 
condition.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to an increased (compensable) rating for scar 
residuals of a head injury.  

6.  Entitlement to an increased (compensable) rating for 
patellofemoral pain syndrome of the right knee.

7.  Entitlement to an increased (compensable) rating for 
yeast infection.  

8.  Entitlement to a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to November 
1985.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In view of the Board action granting a compensable rating for 
patellofemoral pain syndrome of the right knee, the issue of 
entitlement to a compensable rating under the provisions of 
38 C.F.R. § 3.324 is moot.

The issues of service connection for migraine headaches and a 
compensable rating for scar residuals of a head injury will 
be addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a right shoulder disability is 
plausible.  

3.The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a stomach condition is plausible.  

4.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a sleep disorder is plausible.  

5.  The veteran's patellofemoral pain syndrome of the right 
knee was not productive of slight impairment prior to 
September 30, 1996.  

6.  For the period from September 30, 1996, the veteran's 
patellofemoral pain syndrome of the right knee is productive 
of slight impairment.  

7.  The veteran's yeast infection is not productive of 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a right shoulder disability.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for a stomach condition.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The veteran has not submitted a well-grounded claim for 
service connection for a sleep disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  The criteria for a compensable rating for patellofemoral 
pain syndrome of the right knee, prior to September 30, 1996, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1998).  

5.  The criteria for a 10 percent evaluation for 
patellofemoral pain syndrome of the right knee, from 
September 30, 1996, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71, Plate II, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).  

6.  The criteria for a compensable rating for yeast infection 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.7, 4.118, Diagnostic Code 7806 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Shoulder Disability, a 
Stomach Condition, and a Sleep Disorder

Factual Background

The service medical records are negative for findings or 
diagnoses regarding the right shoulder.  The records do show 
that in June 1982 the veteran was seen for complaint of left 
shoulder pain after an accident that morning.  Following 
physical examination, the assessment was left 
acromioclavicular joint tenderness.  In July 1982, the 
veteran was seen for left shoulder tenderness after falling 
from a bike 5 days prior.  The assessment was post traumatic 
tenderness.  In August 1982, the veteran reported that he had 
not been able to sleep well the past 4 days.  He denied any 
personal problems and stated that he exercised and had 
balanced meals.  There was no pertinent history of any 
disease.  Physical examination was normal.  The veteran was 
advised to get more exercise.  In June 1984, the veteran was 
seen for complaint of stomach pain described as intermittent 
sharp epigastric pains.  He reported that he had an episode 
the day before lasting approximately 4 1/2 hours.  He stated 
that alka seltzer provided no relief and that the pain 
resolved spontaneously.  He denied any relationship with food 
and reported having 5-6 episodes in the last 1 1/2 years with 
no other symptoms.  Physical examination of the abdomen 
revealed mild epigastric tenderness to palpation.  Bowel 
sounds were audible.  There were no masses.  The assessment 
was epigastric pain rule out peptic ulcer disease.  On 
separation examination in July 1985, clinical evaluation of 
the upper extremities, the abdomen and viscera, and the 
neurological system was normal.  

Private treatment records dated between 1988 and 1997 show 
that in April 1995 the veteran complained of bad stomach pain 
for the past two weeks.  He complained of a two week history 
of stomach pain more to the right side again in December 
1995.  On examination in August 1996, the veteran reported 
having abdominal pain since 1982.  He indicated that he had 
an upper gastrointestinal series done in the early 1980s to 
evaluate his abdominal pain and was told that the test was 
normal.  Since that time he had had approximately one episode 
of abdominal pain approximately every six months up until the 
last several years when he had been having increased 
frequency of abdominal pain occurring several times a month.  
He described the pain as sharp located in the mid-epigastrium 
worse when he was lying down and exacerbated by meals 
although not reliably.  He thought he may have had an episode 
of blood in his stools many years ago but none recently.  He 
denied black, tarry stools or diarrhea.  He denied any pain 
with defecation or improvement in his stomach pain with 
defecation.  Physical examination of the abdomen revealed 
mild to moderate mid epigastric tenderness on palpation.  He 
was also noted to have some mild discomfort on palpation on 
both the right and left upper quadrants.  The veteran was 
diagnosed with abdominal pain and prescribed medication.  
When seen the following month, he reported no significant 
improvement in his abdominal discomfort.  In November 1996, 
the veteran complained of having insomnia for the past year.  
Another complaint of abdominal pain was noted in January 
1997.  

On VA general medical examination in March 1998, the veteran 
stated that he had stomach pain which started several years 
ago while in the Air Force.  He got occasional pain with mild 
relief with H2 antagonist.  There was no positional or food 
relation.  He indicated that the pain was intermittent, 
occasional occurring and lasted 15 to 20 minutes.  It was at 
times localized to his right lower quadrant.  He stated that 
he underwent an extensive gastrointestinal workup at Trident 
which was unrevealing.  Physical examination of the abdomen 
was benign.  The diagnosis was stomach disorder.  The 
examiner commented that this appeared to be probably a 
motility disturbance as H2 blocker helped relatively little.  
The examiner further commented that this did not limit his 
day to day activities.  

On VA neurological examination in March 1998, the veteran 
reported that since being in the service he had had problems 
with sleeping.  He reported that during the military he did a 
lot of shift work and shift changes and now when he had to go 
to bed he went to bed around 9:30pm.  He would wake up around 
11:30pm and toss and turn most of the evening.  He had used 
sleep medication in the past, the most common being Ambien, 
but it was not effective in keeping him asleep.  He continued 
to wake up tired and fatigued even though he supposedly slept 
all night.  He stated that his wife reported him tossing and 
turning over the evening.  Examination revealed no 
abnormalities.  The diagnosis was insomnia.  

On VA orthopedic examination in April 1998, the veteran 
reported that between 1981 and 1982 he fell off his bike and 
injured his right shoulder.  He denied receiving any 
treatment at that time but reported stiffness and pain.  He 
stated that he continued to have pain with overhead motion.  
Currently, he had intermittent pain with overhead motion and 
had more pain in the winter.  The pain occurred approximately 
one time a week and when doing such activities.  On physical 
examination, range of motion of the right shoulder was 
elevation to 180 degrees, external rotation to 65 degrees, 
internal rotation to 212 degrees, and abduction to 90 
degrees.  He had positive pain along the biceps tendon and 
had posterior impingement sign.  Motor strength was 5/5 and 
he was neurovascularly intact.  X-rays of the right shoulder 
were normal.  The diagnosis was right shoulder pain.  


Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability  and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

In this case, the evidence of record fails to establish that 
the veteran has a right shoulder, stomach or sleep disorder 
as a result of his period of active service.  As noted above, 
the service medical records are negative for complaints or 
findings regarding the right shoulder.  Even assuming, for 
the purposes of determining if the veteran has presented a 
well-grounded claim, that the references to the left shoulder 
in the service medical records should be to the right 
shoulder, there is no competent medical evidence of record to 
support the contention that the veteran's current right 
shoulder disability is causally related to the injury in 
service.  In this regard, the Board notes that physical 
examination at the time of separation from service revealed 
no abnormality of the right shoulder and no complaint 
regarding the right shoulder was noted in the post-service 
evidence until April 1998.  Although the 1998 VA examination 
included a diagnosis of right shoulder pain the examiner did 
not relate the disability to any in-service injury.  
Therefore, the Board concludes that in the absence of proof 
of a present disability and a relationship with an injury or 
disease incurred in service, the claim is not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).

Similarly, while the post-service medical evidence notes 
treatment for insomnia and stomach pain it does not establish 
a nexus between active service and the current disabilities.  
See Caluza and Savage, both supra.  Such evidence would be 
required to support the claims.  

The Board has considered the veteran's statements with regard 
to his claims. However, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  Grottveit v. 
Brown, 5 Vet.App. at 93 (citing Espiritu v. Derwinski, 2 
Vet.App. 492 (1992)).  The assertions of a lay party on 
matters of medical causation or diagnosis are not sufficient 
to make a claim well grounded.  Id.; Moray v. Brown, 5 
Vet.App. 511 (1993).

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of proof and that the claims 
are well-grounded within the meaning of the law.  Given the 
veteran's failure to submit a well-grounded claim, the Board 
need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

Although the Board has considered and denied the appeal as to 
this claim on a ground different from that of the RO, that 
is, whether the appellant's claims were well-grounded rather 
than whether he is entitled to prevail on the merits, the 
appellant has not been prejudiced by this action.  In 
assuming that the claims were well-grounded, the RO actually 
accorded the appellant greater consideration than his claim 
warranted under the circumstances.  Bernard v. Brown, 4 
Vet.App. 384, 392-394 (1993).  To remand this case to the RO 
for consideration of the issue of whether this claim is well-
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
appellant.  Id.

II.  Increased (Compensable) Rating for Patellofemoral Pain 
Syndrome of the Right Knee

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Factual Background

The service medical records show that in May 1983 the veteran 
was seen for complaint of right knee pain after an injury in 
March.  The diagnosis was patellofemoral pain syndrome of the 
right knee.  He was seen again for right knee pain in 
September 1983.  At that time, he reported a sensation of 
catching and having to twist the knee in order to get a full 
range of motion.  Examination of the right knee revealed 
patella tenderness.  The knee was stable with no effusion and 
full range of motion.  X-rays of the right knee revealed 
questionable mild patellofemoral changes.  The veteran was 
sent back to duty with no restriction.  On separation 
examination in July 1985, clinical evaluation of the lower 
extremities was normal.  

The veteran filed his initial claim of service connection for 
a right knee disability in August 1996.  VA Form 21-526, 
Veteran's Application for Compensation or Pension (received 
by RO, August 21, 1996).

In a September 1996 rating decision, the RO granted service 
connection for patellofemoral pain syndrome of the right knee 
and assigned a noncompensable rating, effective August 21, 
1996.  

Private medical records show that on September 30, 1996 the 
veteran was seen for treatment of a painful right knee.  He 
reported a sensation of increased local heat, cracking and 
popping.  He denied recurrent effusions.  He had had several 
episodes of locking that were painful, and he had to move his 
leg around some in order to cause it to unlock.  He stated 
that he worked as an electrician, and had to be up and down 
stairs, ladders, and knelt and squatted a good bit.  He 
indicated that those activities were particularly painful for 
him.  Physical examination revealed no significant synovitis 
or effusion.  McMurray's test was uncomfortable but negative.  
There was no gross ligament instability to manual testing.  
Peripheral pulses were intact.  X-rays of the right knee 
revealed mild medial joint space narrowing and spurring of 
the tibial spaces.  The diagnosis was early degenerative 
arthritis in the knee, and probable internal derangement.  An 
October 1996 entry notes that the veteran's symptoms were not 
much improved.  He had no significant synovitis or effusion, 
but he stated that he was having enough mechanical symptoms 
that he wanted at least to have the knee injected today.  He 
was given an Xylocaine injection.  The following month, he 
reported that he got only temporary relief with injection of 
the right knee.  Examination revealed no significant 
synovitis or effusion.  

On VA orthopedic examination in April 1998, the veteran 
reported pain under the knee cap which had become worse over 
the years, especially with climbing stairs and ladders.  
Currently, he reported pain daily and pain with activity and 
weather.  He took Naprosyn for the pain which was some help.  
He did not wear a brace.  Examination of the right knee 
revealed range of motion of 0 to 140 degrees.  He had 
moderate severe crepitus of the patellofemoral joint.  He had 
no evidence of effusion and had normal patellofemoral 
tracking.  He had a positive grind test.  Anterior, 
posterior, and medial cruciate ligaments were completely 
intact and there was no evidence of atrophy.  X-rays of the 
right knee were normal.  The diagnosis was right knee injury.  
The examiner noted that the veteran had clinical symptoms 
consistent with chondromalacia patella but did not show 
degeneration of the patellofemoral joint at that time.  It 
was further noted that the veteran had a minor disability 
secondary to pain, but had been able to maintain his range of 
motion and strength.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  In addition, 
recognition must also be accorded limitation of motion due to 
pain, weakened movement, excess fatigability, or 
incoordination, i.e., functional impairment.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The record shows that the veteran's right knee disability is 
currently evaluated as noncompensably disabling under 
Diagnostic Code 5257.  It is noted that since Diagnostic Code 
5257 does not provide a zero percent evaluation, the zero 
percent evaluation was assigned because the requirements of a 
compensable evaluation were not met.  38 C.F.R. § 4.31.  
Under Diagnostic Code 5257, a 10 percent evaluation is 
assigned for slight impairment of a knee, a 20 percent 
evaluation is assigned for moderate impairment of a knee and 
a 30 percent evaluation is assigned for severe impairment of 
a knee as measured by the degree of recurrent subluxation or 
lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5260, for limitation of flexion of the 
leg, a noncompensable evaluation is warranted for flexion 
limited to 60 degrees.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent evaluation; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, for limitation of extension of 
the leg, a noncompensable evaluation is warranted for 
extension limited to 5 degrees.  Extension limited to 10 
degrees warrants a 10 percent evaluation; extension limited 
to 15 degrees warrants a 20 percent evaluation; extension 
limited to 20 degrees warrants a 30 percent evaluation; 
extension limited to 30 degrees warrants a 40 percent 
evaluation; and extension limited to 45 degrees warrants a 50 
percent evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

As noted above, service connection was established for the 
right knee disability in September 1996; a noncompensable 
evaluation was assigned, effective from August 21, 1996, the 
date of receipt of the veteran's claim.  See 38 C.F.R. 
§ 3.400.  As the veteran takes issue with the initial rating 
assigned when service connection was granted, the Board must 
evaluate the disability based on all the evidence of record; 
it may assign separate ratings for separate periods of time 
based on facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When the veteran separated from service, clinical evaluation 
of the lower extremities was normal.  The next relevant 
evidence concerning the right knee was a report of private 
examination conducted on September 30, 1996.  At that time, 
the veteran complained of right knee pain along with episodes 
of locking.  Examination of the knee revealed no significant 
synovitis, effusion or instability.  X-rays of the knee 
revealed mild medial joint space narrowing and spurring of 
the tibial spines.  The diagnosis was early degenerative 
arthritis in the knee, and probable internal derangement.  

This evidence fails to indicate that the veteran suffers from 
slight recurrent subluxation or lateral instability; 
limitation of flexion of his right leg to 45 degrees; or 
limitation of extension of his right leg to 10 degrees; as 
required for a compensable disability evaluation under 
Diagnostic Code 5257, 5260 or 5261.  However, as stated 
above, the Board must also consider the veteran's functional 
impairment due to pain under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The Board notes that the veteran 
complained of pain and locking in the right knee and X-rays 
revealed early degenerative arthritis in the knee.  
Therefore, in view of this evidence, in consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and in affording 
the veteran the benefit of the doubt, the Board concludes 
that the evidence is sufficiently in equipoise to warrant a 
10 percent evaluation for the veteran's right knee disability 
based on the evident functional impairment which has been 
reported.  Having so determined, however, the Board does not 
find that the criteria for a rating higher than 10 percent 
are satisfied.  

Because this conclusion is based on the evidence first found 
on a private examination on September 30, 1996, the 10 
percent rating is assigned effective as of September 30, 
1996.  See Fenderson, (authorizing separate, "staged" 
ratings for separate periods of time based on facts found).

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for patellofemoral pain syndrome of 
the right knee, prior to September 30, 1996.  The Board 
concludes, though, that 10 percent evaluation is warranted, 
effective September 30, 1996.

III.  Increased (Compensable) Rating for Yeast Infection

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Factual Background

The service medical records show that in October 1981 the 
veteran was seen for complaint of a rash between his legs for 
the past two weeks.  Examination revealed a slight scaly area 
on the inner right thigh and several spots on the scrotum.  
The diagnosis was yeast infection.  The condition was treated 
with Lotrimin.  In July 1986, examination revealed a slightly 
raised fungular rash on the right arm which was 
hypopigmented.  The diagnosis was tinea versicolor.  Later 
that month, examination revealed a nonerythematous 
generalized purple rash on the arms.  The diagnosis was 
dermatitis.  On separation examination in July 1985, clinical 
evaluation of the skin was normal.  

The veteran filed his initial claim of service connection for 
yeast infection in August 1996.  VA Form 21-526, Veteran's 
Application for Compensation or Pension (received by RO, 
August 21, 1996).

In a September 1996 rating decision, the RO granted service 
connection for yeast infection and assigned a noncompensable 
rating, effective August 21, 1996.  

Private medical records show that on examination in February 
1987 there was minimal rash present in the groin but the 
veteran did have some scarring there as though he had had 
some tinea cruris.  No other rash was noted.  There was some 
scarring about the peripheral of the scalp suggestive of 
seborrheic dermatitis.  In February 1988, he reported that he 
was still having itching in the groin and that the rash 
seemed to come and go.  He itched all over when he got hot 
and sweaty.  Medication was provided for itching.  In October 
1988, the veteran's skin was found to be excessively xerotic.  
There was no rash on clinical evaluation in March 1989.  In 
June 1995, there was diffuse scaling on the soles of the feet 
and extending to the areas between the toes.  There were only 
minor changes on his arms and hands.  The diagnosis was tinea 
pedis.  Examination in July 1996 revealed redness and scaling 
of the soles.  In August 1996, the veteran reported that his 
skin rash was consistent of generalized itching and 
occasional "welts" at areas of minor trauma and scratching.  
The skin was dry with no rashes on physical examination.  

VA examination in March 1998 revealed no cutaneous eruption.  
The diagnosis was history of pruritic rash, none visible at 
this time.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's yeast infection is rated by analogy with eczema 
under Diagnostic Code 7806.  Under that code, a 
noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching which is on 
a nonexposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  A 30 percent rating is 
assigned with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
assigned for ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or where 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

As noted above, service connection was established for yeast 
infection in September 1996; a noncompensable evaluation was 
assigned for each disability, effective from August 21, 1996, 
the date of receipt of the claim.  See 38 C.F.R. § 3.400.  As 
the veteran takes issue with the initial rating assigned when 
service connection was granted, the Board must evaluate the 
disabilities based on all the evidence of record; it may 
assign separate ratings for separate periods of time based on 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the service medical records show that the 
veteran's skin was clinically evaluated as normal at the time 
of his discharge.  While the post-service evidence notes 
treatment for dermatological manifestations on his feet and 
in the groin area, there is no evidence of exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  Therefore, the Board finds no basis upon 
which to predicate a grant of a compensable evaluation under 
Diagnostic Code 7806.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 

ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a stomach condition is 
denied.

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to a compensable rating for patellofemoral pain 
syndrome of the right knee, prior to September 30, 1996, is 
denied.

Entitlement to a 10 percent evaluation for patellofemoral 
pain syndrome of the right knee, from September 30, 1996, is 
granted subject to the applicable laws and regulations 
concerning the payment of monetary benefits. 

Entitlement to a compensable rating for yeast infection is 
denied.  


REMAND

The veteran seeks service connection for migraine headaches.  

The service medical records show that in September 1982 the 
veteran was seen in the emergency room for head trauma.  He 
reported that after he awoke he stumbled and fell against the 
wall hitting his head.  Examination revealed a laceration in 
the left occipital region.  In May 1984, he was treated for 
transient dizziness with postural change.  Cerebellar tests 
performed were normal.  

On VA neurological examination in March 1998, the veteran 
reported a history of headaches which started after he had a 
fall striking his head in 1982.  Following clinical 
evaluation, the diagnosis was post traumatic migraines.  

Regarding the claim for a compensable rating for residual 
scar resulting from a head injury, a review of the record 
reveals that the veteran was afforded VA examinations in 
March and April 1998.  The reports of these examinations, 
however, contain no findings regarding the service-connected 
scar. 

Upon review of the evidence of record, the Board feels that 
additional development is necessary for the proper 
adjudication of the veteran's claims.  The VA has the duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The United States Court 
of Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeal prior to March 1, 1999) has 
held that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for migraine 
headaches since service and for his 
service-connected scar in recent years.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the etiology of his migraine 
headaches.  All necessary testing should 
be conducted and all pertinent clinical 
findings reported in detail.  After 
reviewing the veteran's entire medical 
record as contained in the claims file, 
the examiner should express an opinion as 
to whether it is as likely as not that 
the veteran's migraine headaches are 
related to the head injury in service.  A 
complete rationale for all opinions 
expressed should be provided.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
extent of his service-connected scar.  
The examiner should state whether the 
service-connected scar is moderate 
disfiguring, tender and painful, or 
otherwise symptomatic.  A legible 
examination report detailing the 
examiner's findings should be prepared.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

4.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the claims for service 
connection for migraine headaches and for 
a compensable rating for residual scar of 
a head injury.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

